Citation Nr: 1628803	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for a service-connected thoracic spine disability, rated as 10 percent disabling prior to August 25, 2010, and as 40 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disability, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in North Little Rock, Arkansas that granted service connection and a 10 percent rating for residuals of T-5 compression fracture of the dorsal (thoracic) spine with degenerative joint disease, effective from July 17, 2007.  The Veteran appealed for a higher initial rating.

In an October 2011 rating decision, the RO granted a higher 40 percent rating for the service-connected thoracic spine disability, effective from August 25, 2010, the date of a VA examination.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran contends that he is unable to maintain gainful employment due to his service-connected thoracic spine disability and the medication used to treat it.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  Thus, the issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating for the service-connected thoracic spine disability.

The record before the Board consists of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record reflects that the Veteran has undergone VA compensation examinations of his service-connected thoracic spine disability in March 2008, October 2010, and January 2014, and an addendum VA medical opinion was obtained in April 2014.

The AOJ issued a supplemental statement of the case in October 2011 as to the claim for a higher rating for the service-connected thoracic spine disability. Thereafter, additional pertinent VA medical records were obtained by the RO, specifically a report of a January 2014 VA compensation examination of this disability, and an April 2014 addendum VA medical opinion.  The Board notes that this evidence relates to the severity of service-connected thoracic spine disability, and is thus highly relevant to this appellate issue.  However, this evidence has not yet been reviewed by the RO in the context of this appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  

The only VA compensation examination report listed as evidence in the March 2016 supplemental statement of the case was the March 2008 VA examination.  The AOJ failed to consider or discuss the January 2014 VA compensation examination or the April 2014 addendum VA medical opinion.  Instead, the AOJ only discussed the examination findings from the March 2008 VA examination.  The December 2015 statement of the case, issued regarding the TDIU claim, also did not consider the January 2014 VA examination.  Remand is required in order for the AOJ to consider the January 2014 VA compensation examination and the April 2014 addendum VA medical opinion in the context of both appeals.  Id.  

Next, the Board notes that a review of the Veteran's VBMS and Virtual VA claims files reveals that the only copy of the August 25, 2010 VA compensation examination report is incomplete.  Only one page of this report is present.  On remand, the AOJ must obtain a complete copy of this report and associate it with the claims file so that the Board may review the entire report.

In a May 2016 written brief, the Veteran's representative has requested that this appeal be remanded for another VA spine examination, contending that the examiner who performed the January 2014 examination and the examiner who provided the April 2014 addendum opinion did not determine if there is objectively measurable loss of mobility and function during flare-ups.  The representative stated that when asked to document the Veteran's description of the impact of flare-ups in the Veteran's words, the examiner merely entered "same."  The representative contended that this statement was contradicted by the Veteran's statements during the examination that he experiences total loss of mobility and function during flare-ups.  The representative stated that the VA examiner failed to express an opinion as to the impact of flare-ups on the Veteran and to depict this impact in terms of degrees of additional loss in range of motion, and asked the Board to remand this claim again to afford the Veteran a medical examination that would determine the impact of flare-ups on his mobility and functional use of his back.

The Board agrees, and given that the most recent VA examination was more than two years ago and the Board is remanding the claims for other development, the Board finds that the Veteran should be provided a contemporaneous VA spine examination.  The TDIU claim is inextricably intertwined with the claim for a higher rating for the thoracic spine disability, and that claim is also remanded.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the August 25, 2010 VA compensation examination of the spine, and associate it with the Veteran's electronic claims file.

2.  With any necessary releases, obtain any relevant VA or private medical records of treatment or evaluation of the service-connected thoracic spine disability dated since September 2010, that are not already on file, and associate them with the electronic claims file.

3.  After the above is completed to the extent possible, provide the Veteran with a VA spine examination to determine the current severity of his thoracic spine disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated testing, including range of motion studies and pertinent neurological evaluation, should be conducted, and the results reported.  All symptomatology associated with his thoracic spine disability should be reported.

(a) The examiner is asked to comment on whether pain, fatigue, or weakness significantly limit functional ability during flare-ups.  If feasible, portray the range of motion loss due to pain, fatigue, or weakness in terms of the degree of additional amount of motion that would be lost.  In other words, if possible, state exactly how much loss of motion there would be, in degrees, due to pain, fatigue, or weakness during flare-ups or when the back is used repeatedly over a period of time, or explain why it is not possible to state how much loss of motion, in degrees, there would be.

(b) The examiner should indicate whether the Veteran's service-connected thoracic spine disability (residuals of T-5 compression fracture of the thoracic spine with degenerative joint disease) includes intervertebral disc syndrome, and if so, the duration of any incapacitating episodes in the past year.  

In this regard, the Board notes that a September 2010 magnetic resonance imaging (MRI) scan of the thoracic spine showed loss of disc height and partial degenerative disc desiccation.

(c) The examiner is asked to comment on the functional effect of the Veteran's service-connected thoracic spine disability on his ability to obtain or maintain gainful employment.  The examiner should disregard the effects of his age or any disabilities that are not service-connected.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state, with a complete explanation for such a finding.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655.

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for a higher rating for a thoracic spine disability, and for a TDIU (including on an extraschedular basis).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




